Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/20 have been fully considered but they are not persuasive.
Applicant argues that Tassaroli does not teach the claim 1 limitation “at least one bulkhead within the carrier to seal either end of the loading tube” because the term “bulkhead” necessarily/inherently requires a pressure seal as evidenced by the second meaning/definition listed for the term “bulkhead” in the Merriam-Webster dictionary cited by the applicant. 
In view of Merriam-Webster dictionary’s first meaning/definition listed for the term “bulkhead” (see the attached Non-Patent Literature NPL listing the Merriam-Webster dictionary’s multiple and various definitions associated with the term “bulkhead”, specifically the first meaning/definition “an upright partition separating compartments”), examiner disagrees with applicant’s assertion that the term “bulkhead” necessarily/inherently requires a pressure seal because examiner uses broadest reasonable interpretation (BRI) to instead interpret the term "bulkhead" as meaning “an upright partition separating compartments” which is consistent with examiner’s 06/22/20 response/interpretation. Additionally, Tassaroli's top end plate 100 (bulkhead) does seal the end of the charge carrier 2 (loading tube) because it blocks/seals solids of a certain size (e.g. solids that are too big to pass through any potential openings/gaps that may exist between top end plate/bulkhead 100 and gun/tube 1) from traveling between compartments.
Regarding the term “bulkhead” and providing additional support for the interpretation “an upright partition separating compartments”, Weiss US4296481 teaches, in Figures 2-4, a split bulkhead 23 with peripheral slots 35 that does not provide a pressure seal but is still able to 
Applicant’s arguments regarding the dependent claims are similarly refuted as described above.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tassaroli US8943943 in view of Crawford US8113119.
Regarding independent claim 1, Tassaroli discloses, in Figure 1 (col. 3-4 shows reference numeral labels),
A modular perforating gun (Fig. 1) for perforating a formation in a well at an oilfield, the gun comprising:
a tubular carrier (gun steel tube 1);
a loading tube (charge carrier 2) within the carrier to accommodate shaped charges;
at least one centralizing member (molded plastic material bottom end plate 200) removably positioned within the tubular carrier and separate from the loading tube, wherein the centralizing member separably contacts both the tubular carrier and the loading tube at one distal end of the loading tube to provide a secure interface between the tubular carrier and the loading tube;
at least one bulkhead (top end plate 100) within the carrier to seal either end of said loading tube; and

Tassaroli does not specifically teach the initiator assembly comprising a detonator and a shutter to prevent full arming of the perforating gun.
Crawford teaches, in Figure 1, a perforating gun 100 with an initiator assembly module comprising a detonator (Crawford; detonator 104) and a shutter (Crawford; a temperature-actuated safety/interrupter 122; col. 8:25-30 safety 122 is enclosed within) to prevent full arming of the perforating gun (Crawford; col. 5:40-43; for the purpose of preventing accidental firing of the perforation gun).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the initiator assembly as taught by Tassaroli to include the detonator and the shutter/safety/interrupter as taught by Crawford for the purpose of preventing accidental firing of the perforation gun (Crawford; col. 5:40-43; for the purpose of preventing accidental firing of the perforation gun).

Regarding claim 2, modified Tassaroli teaches the invention substantially as claimed as described above, and a modular feedthrough (Tassaroli; Fig. 4; wall 102 that extends radially and axially around insert 300) for said bulkhead having at least one barrel insert (Tassaroli; insert 300) within a cavity thereof for securing an electrical connector (Tassaroli; retractable contact pin CR and central contact screw 109) coupled to the initiator assembly module, the providing of the secure interface and the securing of the electrical connector to enhance axial cohesiveness of the modular gun.

Regarding claim 3, modified Tassaroli teaches the invention substantially as claimed as described above, and wherein the centralizing member (Tassaroli; molded plastic material 

Regarding claim 4, modified Tassaroli teaches the invention substantially as claimed as described above, and wherein the centralizing member is configured to dampen vibrations through the gun (Tassaroli; molded plastic material bottom end plate 200; the end plate 200 is molded from a plastic material and the plastic material provides dampening which is consistent with applicant’s 14888882 specification [0034]).

Claim(s) 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tassaroli US8943943 in view of Crawford US8113119 as applied to claim(s) 1 above, and further in view of Rodgers et al. US20130048376.
Regarding claim 5, modified Tassaroli teaches the invention substantially as claimed as described above, but does not teach wherein the initiator assembly module comprises a blast wall for shielding the bulkhead from the shaped charges.
Rodgers teaches, in Figure 2, a threaded connector (the bulkhead) and a shock mitigating device 44 positioned at a distal end of the charge carrier for purpose of protecting/shielding the connector/bulkhead from the shock of exploding charges (Rodgers; ¶21:1-2 “mitigate transmission of shock wave 42 to other components of a perforating string”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gun as taught by modified Tassaroli to include the shock mitigating device 44 positioned at a distal end of the charge carrier as taught by Rodgers for the purpose of protecting/shielding the bulkhead from the shock of exploding charges (Rodgers; ¶21:1-2 “mitigate transmission of shock wave 42 to other components of a perforating string”).


Rodgers teaches, in Figure 2, a perforation assembly with a shock mitigating device 44 positioned at a distal end of the charge carrier for the purpose of protecting components from the shock of exploding charges (Rodgers; ¶21:1-2 “mitigate transmission of shock wave 42 to other components of a perforating string”). The shock mitigating device 44 is hollow and is thus configured to receive the initiator assembly module therein and enhancing axial cohesiveness of the gun (examiner uses broadest reasonable interpretation to interpret the term “cohesiveness” to mean “united and working together”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gun as taught by modified Tassaroli to include the shock mitigating device 44 positioned at a distal end of the charge carrier as taught by Rodgers for the purpose of protecting components from the shock of exploding charges (Rodgers; ¶21:1-2 “mitigate transmission of shock wave 42 to other components of a perforating string”).

Regarding claim 8, modified Tassaroli teaches the invention substantially as claimed as described above, but does not teach a shock absorbing mount secured to the loading tube and integral to the initiator assembly module.
Rodgers teaches, in Figure 2, a perforation assembly with a shock mitigating device 44 positioned at a distal end of the charge carrier for the purpose of protecting components from the shock of exploding charges (Rodgers; ¶21:1-2 “mitigate transmission of shock wave 42 to other components of a perforating string”). The shock mitigating device 44 is hollow and is thus configured to receive the initiator assembly module therein and would thus be integral with the initiator module when modified to be assembled together to form part of a perforating gun (examiner uses broadest reasonable interpretation to interpret the term “integral” to mean “of, relating to, or belonging as a part of the whole; constituent or component”; the term "integral" does not require a unitary one-piece structure (In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gun as taught by modified Tassaroli to include the shock mitigating device 44 positioned at a distal end of the charge carrier as taught by Rodgers for the purpose of protecting components from the shock of exploding charges (Rodgers; ¶21:1-2 “mitigate transmission of shock wave 42 to other components of a perforating string”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tassaroli US8943943 in view of Crawford US8113119 as applied to claim(s) 1 above, and further in view of Lane US2062974.
Regarding claim 6, modified Tassaroli teaches the invention substantially as claimed as described above, and a barrel insert (Tassaroli; insert 300).
Modified Tassaroli does not teach the barrel insert comprising deflectable bow springs defining an inner diameter thereof.
Lane teaches, in Figure 1, bow springs 25 (barrel insert with deflectable bow springs with an inner diameter) that is part of a perforating assembly for the purpose of providing a constant firm pressure for centering assembled components (Lane; col. 2:26-27 “firm pressure”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the barrel insert as taught by modified Tassaroli to comprise deflectable bow springs as taught by Lane for the purpose of providing a constant firm pressure for centering assembled components (Lane; col. 2:26-27 “firm pressure”).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tassaroli US8943943 in view of Crawford US8113119 as applied to claim(s) 1 above, and further in view of Borgfeld US20130153205.
Regarding claim 9, modified Tassaroli teaches the invention substantially as claimed as described above, but does not teach wherein a snap-fit retention clip couples the detonator with the initiator assembly module to enhance security.
Borgfeld teaches, in Figures 3 and 6, a retaining clip 70 that snaps into place by latches 72 to secure a detonating component such as a detonating cord 28. The retaining clip 70 is thus configured to secure a detonator and limit it from movement.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the detonator as taught by modified Tassaroli to include the retaining clip and latching feature as taught by Borgfeld for the purpose of retaining a detonating component (Borgfeld; ¶0020).

Allowable Subject Matter
Claims 10-12, 15-19, and 22-23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The U.S. patent document Weiss US4296481 teaches, in Figures 2-4, a split bulkhead 23 with peripheral slots 35 that does not provide a pressure seal but is still able to provide local support and protection to tension lines 29 and a bundle of electrical conductors 28. Thus, the term “bulkhead” does not necessarily/inherently require a pressure seal or a seal of any kind.
The U.S. patent document Yonce US3836843 teaches, in Figure 3, a first bulkhead 19 that does not provide a pressure seal but is still able to provide support for electrical prongs 21. Thus, the term “bulkhead” does not necessarily/inherently require a pressure seal or a seal of any kind.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	04/08/21